Exhibit 10.26

 

 

AMENDMENT NUMBER 2007-1

TO SERVICES AGREEMENT

 

This is Amendment Number 2007-1 (this “Amendment”) to the Services Agreement
made January 1, 2001 by and among ING USA Annuity and Life Insurance Company
(formerly known as Golden American Life Insurance and Annuity Company) and the
affiliated insurance companies specified in Exhibit B to the Services Agreement
(or the successors by merger to such affiliated insurance companies), amended by
amendment, effective January 1, 2002, (the “Agreement”). This Amendment is dated
as of December 31, 2007. Capitalized terms not defined in this Amendment shall
have the meaning ascribed to them in the Agreement.

 

 

1.

Amendment to Section 2 of the Agreement.

 

Section 2, subparagraph (c) is amended by the deletion of the first sentence of
subparagraph (c) and the insertion of the following sentence in lieu thereof:

 

“The charges for Direct Costs and Indirect Costs referred to above shall be made
by the Service Provider on a monthly or quarterly basis as appropriate for the
particular Service and shall be paid not later than forty-five (45) days
following the date of the charge.”

 

2.   Amended Agreement. Except as specifically amended by this Amendment, each
and every term of the Agreement remains in full force and effect.

 

3.   Counterparts. This Amendment may be executed in separate counterparts, each
of which shall be deemed an original, but all of which shall constitute one and
the same instrument.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first above written.

 

 

ING USA ANNUITY AND LIFE INSURANCE COMPANY

 

 

 

 

 

 

By:

/s/

Spencer T. Shell

Name:

 

Spencer T. Shell

Title:

 

Vice President, Assistant Treasurer and

 

 

Assistant Secretary

 

 

--------------------------------------------------------------------------------



 

 

ING LIFE INSURANCE AND ANNUITY COMPANY

 

 

 

 

 

 

By:

/s/

Spencer T. Shell

Name:

 

Spencer T. Shell

Title:

 

Vice President, Assistant Treasurer and

 

 

Assistant Secretary

 

 

SECURITY LIFE INSURANCE COMPANY OF DENVER

 

 

 

 

 

 

By:

/s/

Spencer T. Shell

Name:

 

Spencer T. Shell

Title:

 

Vice President, Assistant Treasurer and

 

 

Assistant Secretary

 

 

RELIASTAR LIFE INSURANCE COMPANY

 

 

 

 

 

 

By:

/s/

Spencer T. Shell

Name:

 

Spencer T. Shell

Title:

 

Vice President, Assistant Treasurer and

 

 

Assistant Secretary

 

 

MIDWESTERN UNITED LIFE INSURANCE COMPANY

 

 

 

 

 

 

By:

/s/

Spencer T. Shell

Name:

 

Spencer T. Shell

Title:

 

Vice President, Assistant Treasurer and

 

 

Assistant Secretary

 

 

 

 